Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,291,871. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same structural elements in their device.
17/680,892
U.S. Patent 11,291,871
Claim 1. A fill system for automatically supplying nitrogen and air to a fire sprinkler system, the fill system comprising; a reservoir tank wherein gas in said reservoir tank is provided to a sprinkler system when a pressure in said sprinkler system is below a predetermined threshold, said gas in said reservoir tank being maintained at a pressure greater than said pressure in said sprinkler system; a separation system for obtaining nitrogen from atmospheric air and supplying said nitrogen to said reservoir tank; a compressor, for supplying atmospheric air; a bypass valve, said bypass valve directing air from said compressor alternatively to said separation system and directly to said reservoir tank; a sensor for detecting a gas pressure in said reservoir tank over time; and a controller supplying gas to said reservoir tank when said gas pressure in said reservoir tank drops below a target pressure by activating said compressor and: configuring said bypass valve to direct air to said separation system when said sensor detects a gas pressure change over time below a rate at which said separation system can supply nitrogen to said reservoir tank; or configuring said bypass valve to direct air directly to said reservoir tank when said sensor detects a gas pressure change over time above said rate at which said separation system can supply nitrogen to said reservoir tank; wherein said target pressure of said reservoir tank is above said pressure in said sprinkler system.
Claim 1. A fill system for automatically supplying nitrogen and air to a fire sprinkler system, the fill system comprising; a reservoir tank, wherein gas in said reservoir tank is provided to a sprinkler system when a pressure in said sprinkler system is below a predetermined threshold until said pressure in said sprinkler system is returned above a sprinkler system supervisory pressure when said reservoir tank ceases providing gas to said sprinkler system; a separation system for obtaining nitrogen from atmospheric air and supplying said nitrogen to said reservoir tank; a compressor, for supplying atmospheric air; a bypass valve, said bypass valve directing air from said compressor alternatively to said separation system and directly to said reservoir tank; a sensor for detecting a gas pressure in said reservoir tank over time; and a controller supplying gas to said reservoir tank when said gas pressure in said reservoir tank drops below a target pressure until said pressure in said reservoir tank is above a set point pressure by activating said compressor and; configuring said bypass valve to direct air to said separation system when said sensor detects a gas pressure change over time below a rate at which said separation system can supply nitrogen to said reservoir tank; or configuring said bypass valve to direct air directly to said reservoir tank when said sensor detects a gas pressure change over time above said rate at which said separation system can supply nitrogen to said reservoir tank; wherein said target pressure of said reservoir tank is above said sprinkler system supervisory pressure; and wherein said controller supplies gas to said reservoir tank when said sprinkler system is above said sprinkler system supervisory pressure and said reservoir tank is below said set point pressure.
2. The fill system of claim 1 wherein said separation system includes a hollow fiber membrane.
2. The fill system of claim I wherein said separation system includes a hollow fiber membrane.
5. The fill system of claim 1 further comprising a purge valve.
5. The fill system of claim 1 further comprising a purge valve
6. The fill system of claim 5 wherein said purge valve is on said sprinkler system separated from said reservoir tank.
6. The fill system of claim 5 wherein said purge valve is on said sprinkler system separated from said reservoir tank.
7. The fill system of claim 5 wherein said purge valve is on said reservoir tank.
7. The fill system of claim 5 wherein said purge valve is on said reservoir tank.
8. The fill system of claim 1 wherein said sprinkler system is a dry pipe system.
8. The fill system of claim I wherein said sprinkler system is a dry pipe system.
9. The fill system of claim 1 wherein said sprinkler system is a wet pipe system.
9. The fill system of claim I wherein said sprinkler system is a wet pipe system.
Claim 10. A fill system for automatically supplying nitrogen and air to a fire sprinkler system, the fill system comprising; a reservoir tank wherein gas in said reservoir tank is provided to a sprinkler system when a pressure in said sprinkler system is below a predetermined threshold; a separation system for obtaining nitrogen from atmospheric air and supplying said nitrogen to said reservoir tank; a compressor, for supplying atmospheric air; a bypass valve, said bypass valve directing air from said compressor alternatively to said separation system and directly to said sprinkler system; a sensor for detecting a gas pressure in said sprinkler system over time; and a controller; wherein said controller automatically configures said bypass valve to direct air to said separation system when said sensor detects a gas pressure change over time below a rate at which said separation system can supply nitrogen to said reservoir tank; and wherein said controller automatically configures said bypass valve to direct air directly to said sprinkler system when said sensor detects a gas pressure change over time above said rate at which said separation system can supply nitrogen to said reservoir tank.
Claim 1. A fill system for automatically supplying nitrogen and air to a fire sprinkler system, the fill system comprising; a reservoir tank, wherein gas in said reservoir tank is provided to a sprinkler system when a pressure in said sprinkler system is below a predetermined threshold until said pressure in said sprinkler system is returned above a sprinkler system supervisory pressure when said reservoir tank ceases providing gas to said sprinkler system; a separation system for obtaining nitrogen from atmospheric air and supplying said nitrogen to said reservoir tank; a compressor, for supplying atmospheric air; a bypass valve, said bypass valve directing air from said compressor alternatively to said separation system and directly to said reservoir tank; a sensor for detecting a gas pressure in said reservoir tank over time; and a controller supplying gas to said reservoir tank when said gas pressure in said reservoir tank drops below a target pressure until said pressure in said reservoir tank is above a set point pressure by activating said compressor and; configuring said bypass valve to direct air to said separation system when said sensor detects a gas pressure change over time below a rate at which said separation system can supply nitrogen to said reservoir tank; or configuring said bypass valve to direct air directly to said reservoir tank when said sensor detects a gas pressure change over time above said rate at which said separation system can supply nitrogen to said reservoir tank; wherein said target pressure of said reservoir tank is above said sprinkler system supervisory pressure; and wherein said controller supplies gas to said reservoir tank when said sprinkler system is above said sprinkler system supervisory pressure and said reservoir tank is below said set point pressure.
11. The fill system of claim 10 wherein said separation system includes a hollow fiber membrane.
2. The fill system of claim I wherein said separation system includes a hollow fiber membrane.
12. The fill system of claim 10 wherein said controller comprises a computer running software.
3. The fill system of claim 1 wherein said controller comprises a computer running software.
13. The fill system of claim 10 wherein said controller comprises a mechanical circuit board.
4. The fill system of claim 1 wherein said controller comprises a mechanical circuit board.
14. The fill system of claim 10 further comprising a purge valve.
5. The fill system of claim 1 further comprising a purge valve.
15. The fill system of claim 14 wherein said purge valve is on said sprinkler system separated from said reservoir tank.
6. The fill system of claim 5 wherein said purge valve is on said sprinkler system separated from said reservoir tank.
16. The fill system of claim 14 wherein said purge valve is on said reservoir tank.
7. The fill system of claim 5 wherein said purge valve is on said reservoir tank.
17. The fill system of claim 10 wherein said sprinkler system is a dry pipe system.
8. The fill system of claim 1 wherein said sprinkler system is a dry pipe system.
18. The fill system of claim 10 wherein said sprinkler system is a wet pipe system.
9. The fill system of claim 1 wherein said sprinkler system is a wet pipe system.	
Claim 19. A fill system for automatically supplying nitrogen and air to a fire sprinkler system, the fill system comprising; a separation system for obtaining nitrogen from atmospheric air and supplying said nitrogen to said sprinkler system; a compressor, for supplying atmospheric air; a bypass valve, said bypass valve directing air from said compressor alternatively to said separation system and directly to said sprinkler system; a sensor for detecting a gas pressure in said sprinkler system over time; and a controller; wherein said controller automatically configures said bypass valve to direct air to said separation system when said sensor detects a gas pressure change over time below a rate at which said separation system can supply nitrogen to said sprinkler system; and wherein said controller automatically configures said bypass valve to direct air directly to said sprinkler system when said sensor detects a gas pressure change over time above said rate at which said separation system can supply nitrogen to said sprinkler system.
Claim 1. A fill system for automatically supplying nitrogen and air to a fire sprinkler system, the fill system comprising; a reservoir tank, wherein gas in said reservoir tank is provided to a sprinkler system when a pressure in said sprinkler system is below a predetermined threshold until said pressure in said sprinkler system is returned above a sprinkler system supervisory pressure when said reservoir tank ceases providing gas to said sprinkler system; a separation system for obtaining nitrogen from atmospheric air and supplying said nitrogen to said reservoir tank; a compressor, for supplying atmospheric air; a bypass valve, said bypass valve directing air from said compressor alternatively to said separation system and directly to said reservoir tank; a sensor for detecting a gas pressure in said reservoir tank over time; and a controller supplying gas to said reservoir tank when said gas pressure in said reservoir tank drops below a target pressure until said pressure in said reservoir tank is above a set point pressure by activating said compressor and; configuring said bypass valve to direct air to said separation system when said sensor detects a gas pressure change over time below a rate at which said separation system can supply nitrogen to said reservoir tank; or configuring said bypass valve to direct air directly to said reservoir tank when said sensor detects a gas pressure change over time above said rate at which said separation system can supply nitrogen to said reservoir tank; wherein said target pressure of said reservoir tank is above said sprinkler system supervisory pressure; and wherein said controller supplies gas to said reservoir tank when said sprinkler system is above said sprinkler system supervisory pressure and said reservoir tank is below said set point pressure.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claim 1, discloses “said gas in said reservoir tank being maintained at a pressure greater than said pressure in said sprinkler system”. This is considered new matter because the originally filed Specification of the parent case 15/884,049 fails to disclose the pressure in the reservoir tank being maintained at a higher level than the sprinkler system. Although, paragraph 041 of the specification discloses: “In an exemplary embodiment, the sprinkler system (109) will be provided with a supervisory pressure of about 40 PSIG and the tank (107) with a pressure of about 60-80 PSIG”, the Specification is silent with respect to maintaining said pressure higher than the sprinkler pressure. In fact, paragraph 038 discloses “the reservoir tank (107) and the sprinkler system (109) may be maintained at the same pressure”. As such, there is lack of written description regarding higher pressure levels maintained in the reservoir compared to the pressure of the sprinkler system.
	Claim 3 discloses: “wherein said gas in said reservoir tank is maintained at a pressure greater than said pressure in said sprinkler system at all times.” This is considered new matter since the originally filed Specification of the parent case 15/884,049 fails to disclose the limitation. 
	Claim 4 discloses: “wherein said gas in said reservoir tank is maintained at a pressure greater than said pressure in said sprinkler system when said reservoir tank is not supplying gas to said sprinkler system.” This is considered new matter since the originally filed Specification of the parent case 15/884,049 fails to disclose the limitation. 
	Claims 2-9 are rejected for depending on claim 1.
	Note: the current application was filed as a CON, which means that all limitations in the current case must have support in the parent application, as well. However, Applicant may leave these limitations in the claims and avoid new matter, if the current application is changed from a CON to a CIP (continuation in parts).  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 discloses “a fire sprinkler system” in line 1, and “a sprinkler system” in line 3. This is considered double inclusion, which renders the claim indefinite because it is unclear if there are one or more than one sprinkler systems. For examination purposes and based on disclosure, Examiner will interpret the limitation of line 3 as said sprinkler system.
	Claims 2-9 are indefinite for depending on claim 1.
	Independent claim 10 discloses “a fire sprinkler system” in line 1, and “a sprinkler system” in line 3. This is considered double inclusion, which renders the claim indefinite because it is unclear if there are one or more than one sprinkler systems. For examination purposes and based on disclosure, Examiner will interpret the limitation of line 3 as said sprinkler system.
	Claims 11-18 are indefinite for depending on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochelek et al (U.S. 2013/0168109).
Regarding claim 19, Kochelek teaches a fill system (13) for automatically supplying nitrogen and air to a fire sprinkler system (10), the fill system comprising; 
a separation system (15) for obtaining nitrogen from atmospheric air and supplying said nitrogen to said sprinkler system (as disclosed in paragraph 0025); 
a compressor (seen in Figs 2a-2c), for supplying atmospheric air (paragraph 0021); 
a bypass valve (defined by 19a and 19b), said bypass valve directing air from said compressor alternatively to said separation system (as seen in Fig 2c) and directly to said sprinkler system (as seen in Fig 2a); 
a sensor for detecting a gas pressure (pressure gauge 54)  in said sprinkler system over time (as seen in Figs 2a-2c, the pressure gauge measures pressure going into the sprinkler system; as disclosed in paragraph 0006 this is done in live time); and 
a controller (20); wherein said controller automatically configures said bypass valve to direct air to said separation system (as seen in Fig 2c) when said sensor detects a gas pressure change over time below a rate at which said separation system can supply nitrogen to said sprinkler system (paragraph 0021 discloses the controller 20 as being programmable and configured to increase gas proportions by allowing nitrogen into the sprinkler system. Therefore, since the controller is programmable and it’s in electrical connection with pressure transducer 54, the controller has the capability to act in response to a drop in pressure; this scenario is seen in Fig 2c shown in bold, where valve 19b allows for air to directly pass into separation system 15); and wherein said controller automatically configures said bypass valve to direct air directly to said sprinkler system (as seen in Fig 2a) when said sensor detects a gas pressure change over time above said rate at which said separation system can supply nitrogen to said sprinkler system (since the controller is programmable and it’s in electrical connection with pressure transducer 252, the controller has the capability direct air directly into the reservoir 22 when pressure readings are above a specified level; this scenario is seen in Fig 2a shown in bold, where valve 19a allows for air to directly pass into reservoir 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-18  are rejected under 35 U.S.C. 103 as being unpatentable over Kochelek et al (U.S. 2013/0168109) in view of Bodemann (U.S. 2010/0263882).
Regarding claim 1, Kochelek teaches a fill system (13) for automatically supplying nitrogen and air to a fire sprinkler system (10), the fill system comprising; 
a reservoir (part 22 is disclosed as a manifold, see paragraph 0022, and is interpreted as a reservoir. The definition of a manifold: a chamber branching into several openings. As seen in Applicant’s own drawings, the claimed reservoir 107 is a chamber with an inlet and an outlet, i.e. multiple openings. Applicant has not given the “reservoir” a special definition. As such, the manifold of Kochelek reads on the claimed reservoir) wherein gas in said reservoir is provided to said sprinkler system (as seen on Figs 2a-2c, gas is sent to a sprinkler system via manifold 22) when a pressure in said sprinkler system is below a predetermined threshold (as disclosed in paragraph 0006, a pressure transducer is used to sense pressure in the manifold 22, and the system controls the pressure in response to pressure data; paragraph 0020 discloses this process in response to a set loss in pressure), said gas in said reservoir being maintained at a pressure greater than said pressure in said sprinkler system (as disclosed in Par 0024, in operation, compressed gas is sent to sprinkler system in order to pressurize the sprinkler system quickly, here the pressure in the reservoir is maintained greater than the pressure in said sprinkler system; also disclosed in Par 0027, in the event of venting and re-supplying, high pressure gas is sent to the sprinkler system until any pressure loss is restored, i.e. pressure coming from the reservoir is maintained at a pressure greater than the sprinkler system until an predetermined pressure in the sprinkler system is reached); 
a separation system (15) for obtaining nitrogen from atmospheric air and supplying said nitrogen to said reservoir (as disclosed in paragraph 0025); 
a compressor (seen in Figs 2a-2c), for supplying atmospheric air (paragraph 0021); 
a bypass valve (defined by 19a and 19b), said bypass valve directing air from said compressor alternatively to said separation system (as seen in Fig 2c) and directly to said reservoir (as seen in Fig 2a);
a sensor for detecting a gas pressure (pressure gauge 54) in said reservoir over time (as seen in Figs 2a-2c, the pressure gauge measures pressure in reservoir 22; as disclosed in paragraph 0006 this is done in live time); and 
a controller (20) supplying gas to said reservoir when said gas pressure in said reservoir drops below a target pressure by activating said compressor (paragraphs 0024 and 0031 disclose the compressor supplying air to the separator 15 in order to supply manifold 22 with gas; this is done in response to a pressure drop below a certain level, as disclosed in paragraph 0036) and: 
configuring said bypass valve to direct air to said separation system (as seen in Fig 2c) when said sensor detects a gas pressure change over time below a rate at which said separation system can supply nitrogen to said reservoir (paragraph 0021 discloses the controller 20 as being programmable and configured to increase gas proportions by allowing nitrogen into the sprinkler system. Therefore, since the controller is programmable and it’s in electrical connection with pressure transducer 54, the controller has the capability to act in response to a drop in pressure; this scenario is seen in Fig 2c shown in bold, where valve 19b allows for air to directly pass into separation system 15); or configuring said bypass valve to direct air directly to said reservoir (as seen in Fig 2a) when said sensor detects a gas pressure change over time above said rate at which said separation system can supply nitrogen to said reservoir (since the controller is programmable and it’s in electrical connection with pressure transducer 52, the controller has the capability direct air directly into the reservoir 22 when pressure readings are above a specified level; this scenario is seen in Fig 2a shown in bold, where valve 19a allows for air to directly pass into reservoir 22); 
wherein said target pressure of said reservoir is above said pressure in said sprinkler system (as disclosed in paragraphs 0024 and 0027, pressure at the reservoir is above the pressure at the sprinkler system in certain scenarios).  
However, Kochelek does not teach the reservoir being a tank. 
Bodemann teaches a fire protection system in which a nitrogen generator 13, i.e. a separator (as disclosed in Par 0023), is fluidly coupled to a reservoir tank 24, wherein the tank 24 is in communication with a sprinkler system (as seen in Fig 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochelek to incorporate the teachings of Bodemann to provide the system with a reservoir tank for the storage of nitrogen and in communication with the sprinkler system in order to have nitrogen stored and ready to be deployed into the sprinkler system in case of a sudden pressure drop. This would save time and provide quick means for refilling the sprinkler system, without having to wait for the separator to produce nitrogen.
Note: all references made in parenthesis hereafter are referencing Kochelek, unless otherwise stated.
Regarding claim 3, Kochelek and Bodemann teach the fill system of claim 1 wherein said gas in said reservoir tank is maintained at a pressure greater than said pressure in said sprinkler system at all times (Par 0021 discloses the controller 20 as a programmable logic controller configured to increases inert gas in the sprinkler system, the controller is also actively communicating with a pressure gage to determine pressure in the system, as disclosed in Par 0026; therefore the system has all the necessary structure to have the capability of maintaining the claim pressure difference at all times, i.e. the system is capable of accomplishing the claimed function).  
Regarding claim 4, Kochelek and Bodemann teach the fill system of claim 1 wherein said gas in said reservoir tank is maintained at a pressure greater than said pressure in said sprinkler system when said reservoir tank is not supplying gas to said sprinkler system (Par 0021 discloses the controller 20 as a programmable logic controller configured to increases inert gas in the sprinkler system, the controller is also actively communicating with a pressure gage to determine pressure in the system, as disclosed in Par 0026; therefore the system has all the necessary structure to have the capability of maintaining the claim pressure difference at any time, including when the reservoir tank is not supplying gas to the sprinkler system, i.e. the system is capable of accomplishing the claimed function).    
Regarding claim 5, Kochelek and Bodemann teach the fill system of claim 1 further comprising a purge valve (vent valve 19d).  
Regarding claim 6, Kochelek and Bodemann teach the fill system of claim 5 wherein said purge valve is on said sprinkler system separated from said reservoir tank (as seen in Fig 2d, the purge valve 19d is in full communication with the sprinkler system and is physically separated from reservoir 22).  
Regarding claim 7, Kochelek and Bodemann teach the fill system of claim 5. However, they do not teach the system wherein said purge valve is on said reservoir tank.  
Nonetheless, Kochelek teaches the purge valve in fluid communication with reservoir 22, as seen in Fig 2d, It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the purge valve directly on the reservoir, since it has been held that rearranging parts of an invention involves routine skill in the art. As in the case of In re Japikse, it was held that rearranging the position of a component is unpatentable if shifting its position would modify the operation of the device (see MPEP 2144.04 VI C). In the present case, changing the position of the purge valve does not affect operation of the system. Furthermore, Applicant fails to teach any criticality to having the purge valve in said reservoir. So long as the purge valve works to release pressure from the reservoir and subsequently the sprinkler, its exact location is an obvious matter of design choice. 
Regarding claim 8, Kochelek and Bodemann teach the fill system of claim 1 wherein said sprinkler system is a dry pipe system (Par 0002).  
Regarding claim 9, Kochelek and Bodemann teach the fill system of claim 1 wherein said sprinkler system is a wet pipe system (as seen in Fig 1 of Bodemann, the system is connected to a water supply because it uses water to extinguish fires, i.e. a wet system).  

Regarding claim 10, Kochelek teaches a fill system (13) for automatically supplying nitrogen and air to a fire sprinkler system (10), the fill system comprising; 
a reservoir (part 22 is disclosed as a manifold, see paragraph 0022, and is interpreted as a reservoir. The definition of a manifold: a chamber branching into several openings. As seen in Applicant’s own drawings, the claimed reservoir 107 is a chamber with an inlet and an outlet, i.e. multiple openings. Applicant has not given the “reservoir” a special definition. As such, the manifold of Kochelek reads on the claimed reservoir) wherein gas in said reservoir is provided to said sprinkler system (as seen on Figs 2a-2c, gas is sent to a sprinkler system via manifold 22) when a pressure in said sprinkler system is below a predetermined threshold (as disclosed in paragraph 0006, a pressure transducer is used to sense pressure in the manifold 22, and the system controls the pressure in response to pressure data; paragraph 0020 discloses this process in response to a set loss in pressure); 
a separation system (15) for obtaining nitrogen from atmospheric air and supplying said nitrogen to said reservoir (as disclosed in paragraph 0025); 
a compressor (seen in Figs 2a-2c), for supplying atmospheric air (paragraph 0021); 
a bypass valve (defined by 19a and 19b), said bypass valve directing air from said compressor alternatively to said separation system (as seen in Fig 2c) and directly to said sprinkler system (as seen in Fig 2a); 
 a sensor for detecting a gas pressure (pressure gauge 54) in said sprinkler system over time (as seen in Figs 2a-2c, the pressure gauge measures pressure in reservoir 22; as disclosed in paragraph 0006 this is done in live time); and 
a controller (20); wherein said controller automatically configures said bypass valve to direct air to said separation system (as seen in Fig 2c) when said sensor detects a gas pressure change over time below a rate at which said separation system can supply nitrogen to said reservoir (paragraph 0021 discloses the controller 20 as being programmable and configured to increase gas proportions by allowing nitrogen into the sprinkler system. Therefore, since the controller is programmable and it’s in electrical connection with pressure transducer 54, the controller has the capability to act in response to a drop in pressure; this scenario is seen in Fig 2c shown in bold, where valve 19b allows for air to directly pass into separation system 15); and wherein said controller automatically configures said bypass valve to direct air directly to said sprinkler system (as seen in Fig 2a) when said sensor detects a gas pressure change over time above said rate at which said separation system can supply nitrogen to said reservoir (since the controller is programmable and it’s in electrical connection with pressure transducer 52, the controller has the capability direct air directly into the reservoir 22 when pressure readings are above a specified level; this scenario is seen in Fig 2a shown in bold, where valve 19a allows for air to directly pass into reservoir 22);.  
However, Kochelek does not teach the reservoir being a tank. 
Bodemann teaches a fire protection system in which a nitrogen generator 13, i.e. a separator (as disclosed in Par 0023), is fluidly coupled to a reservoir tank 24, wherein the tank 24 is in communication with a sprinkler system (as seen in Fig 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kochelek to incorporate the teachings of Bodemann to provide the system with a reservoir tank for the storage of nitrogen and in communication with the sprinkler system in order to have nitrogen stored and ready to be deployed into the sprinkler system in case of a sudden pressure drop. This would save time and provide quick means for refilling the sprinkler system, without having to wait for the separator to produce nitrogen.
Note: all references made in parenthesis hereafter are referencing Kochelek, unless otherwise stated.
Regarding claim 12, Kochelek and Bodemann teach the fill system of claim 10 wherein said controller comprises a computer running software (controller 20 is disclosed as a programmable logic controller; as such, it comprises a computer running software).  
Regarding claim 13, Kochelek and Bodemann teach the fill system of claim 10 wherein said controller comprises a mechanical circuit board (controller 20 comprises a mechanical circuit board present in Figs 2a-2c; moreover, the controller is disclosed as a programmable logic controller, which are made up of circuit boards. Note that Applicant has not given a special definition for what a mechanical circuit boards entitles).  
Regarding claim 14, Kochelek and Bodemann teach the fill system of claim 10 further comprising a purge valve (vent valve 19d).  
Regarding claim 15, Kochelek and Bodemann teach the fill system of claim 14 wherein said purge valve is on said sprinkler system separated from said reservoir tank (as seen in Fig 2d, the purge valve 19d is in full communication with the sprinkler system and is physically separated from reservoir 22).    
Regarding claim 16, Kochelek and Bodemann teach the fill system of claim 14. However, they do not teach the system wherein said purge valve is on said reservoir tank.  
Nonetheless, Kochelek teaches the purge valve in fluid communication with reservoir 22, as seen in Fig 2d, It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the purge valve directly on the reservoir, since it has been held that rearranging parts of an invention involves routine skill in the art. As in the case of In re Japikse, it was held that rearranging the position of a component is unpatentable if shifting its position would modify the operation of the device (see MPEP 2144.04 VI C). In the present case, changing the position of the purge valve does not affect operation of the system. Furthermore, Applicant fails to teach any criticality to having the purge valve in said reservoir. So long as the purge valve works to release pressure from the reservoir and subsequently the sprinkler, its exact location is an obvious matter of design choice. 
Regarding claim 17, Kochelek and Bodemann teach the fill system of claim 10 wherein said sprinkler system is a dry pipe system (Par 0002).  
Regarding claim 18, Kochelek and Bodemann teach the fill system of claim 10 wherein said sprinkler system is a wet pipe system (as seen in Fig 1 of Bodemann, the system is connected to a water supply because it uses water to extinguish fires, i.e. a wet system).  

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kochelek et al (U.S. 2013/0168109) in view of Bodemann (U.S. 2010/0263882); further in view of Love (U.S. 7,594,545). 
	Regarding claim 2, Kochelek and Bodemann teach the fill system of claim 1, wherein said separation system includes a membrane (nitrogen separation system 15 is disclosed as a membrane, as seen in the figures). However, they do not teach the membrane being a hollow fiber membrane.
Love teaches a system for preventing a fire that includes a nitrogen generator 126, which includes a hollow fiber membrane (as disclosed in col 9, lines 35-41).
Nitrogen generator with a membrane was known in the art, as evidenced by Kochelek, while nitrogen generator with a hollow fiber membrane was known in the art as evidence by Love. One of ordinary skill in the art could have substituted the membrane of Kochelek with the hollow fiber membrane of Love by known methods. The results of using both elements would have yield predictable results, as both work equally well at generating nitrogen from air. Thus, it would have been obvious to one of ordinary skill in art to replace the membrane with a hollow fiber membrane.

Regarding claim 11, Kochelek and Bodemann teach the fill system of claim 10 wherein said separation system includes a membrane (nitrogen separation system 15 is disclosed as a membrane, as seen in the figures). However, they do not teach the membrane being a hollow fiber membrane.
Love teaches a system for preventing a fire that includes a nitrogen generator 126, which includes a hollow fiber membrane (as disclosed in col 9, lines 35-41).
Nitrogen generator with a membrane was known in the art, as evidenced by Kochelek, while nitrogen generator with a hollow fiber membrane was known in the art as evidence by Love. One of ordinary skill in the art could have substituted the membrane of Kochelek with the hollow fiber membrane of Love by known methods. The results of using both elements would have yield predictable results, as both work equally well at generating nitrogen from air. Thus, it would have been obvious to one of ordinary skill in art to replace the membrane with a hollow fiber membrane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752